IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00258-CV

CASEY TALBERT ABEL D/B/A THE FOUNTAIN,
                                     Appellant
v.

SMAR PROPERTIES, LLC, AMERICAN PIZZA
PARTNERS, L.P., RMC AMERICAN MANAGEMENT
INC., AND RMC PARTNERS LIMITED PARTNERSHIP,
                                     Appellees



                          From the 170th District Court
                            McLennan County, Texas
                           Trial Court No. 2020-1516-4


                          MEMORANDUM OPINION


      Appellant, Casey Talbert Abel, filed a motion to dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1). Appellant no longer wishes to pursue the appeal. Dismissal of this

appeal would not prevent a party from seeking relief to which it would otherwise be

entitled. The motion is granted, and the appeal is dismissed.
                                               STEVE SMITH
                                               Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Motion granted; appeal dismissed
Opinion delivered and filed December 1, 2021
[CV06]




Abel v. SMAR Properties, LLC                                 Page 2